      Case 1:18-cv-12089-CM-GWG Document 193 Filed 12/07/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________x

IN RE ALLERGAN PLC SECURITIES                                 18 Civ. 12089 (CM)(GWG)
LITIGATION

__________________________________________x

This matter relates to:

MOTION FOR APPOINTMENT AS LEAD
PLAINTIFF/LEAD COUNSEL

__________________________________________x

   DECISION AND ORDER APPOINTING DEKALB COUNTY AS LEAD PLAINTIFF
            AND FARUQI AND FARUQI AS LEAD COUNSEL


McMahon, C.J.:

       In a decision dated March 21, 2019, this court originally appointed Boston Retirement
Services (BRS) as lead plaintiff, and at BRS’s request appointed the Pomerantz Law Firm as sole
lead counsel for the class – rejecting a specific request that two firms be appointed as co-lead
counsel. (Dkt. No. 49.)

        At the time, BRS narrowly beat out the DeKalb County Pension Fund in the competition
to be appointed lead counsel. There really was nothing to choose between the two plaintiffs – both
would have been adequate class representatives and both were represented by respected class
counsel. BRS won out solely because its losses were (slightly) larger than those of DeKalb, which
is the primary criterion for the selection of a lead plaintiff and the statutory tie-breaker when all
other things are equal. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb).

         In a decision dated September 29, 2020, this Court declined to certify a class in this action
on the sole ground that BRS had proved itself not to be an adequate class representative after all,
in that its law firm had devised a work-around to the court’s clear directive that there be just one
lead class counsel, and BRS had acquiesced in that maneuver. In re Allergan PLC Sec. Litig., No,
18 Civ. 12089 (CM)(GWG), 2020 WL 5796763 (S.D.N.Y. Sept. 29, 2020). The court gave thirty
days for someone to step forward to serve as lead class plaintiff and lead class counsel; otherwise,
the plaintiffs who had filed cases were free to proceed with their individual claims.
        Case 1:18-cv-12089-CM-GWG Document 193 Filed 12/07/20 Page 2 of 3




        Of those who moved initially, only DeKalb – the narrow loser the first time around –
reapplied to serve as lead plaintiff, with its law firm, Faruqi and Faruqi seeking designation as lead
counsel for the class. 1

        However, three other Allergan shareholders – Union Asset Management Holding AG
(represented by Bernstein, Litowitz, Berger & Grossman), Macomb County Employees’
Retirement System (represented by Bleichmar Fonti & Auld, LLP), and the General Retirement
System of Detroit (represented by Abraham, Fruchter & Twersky, LLP) sought leave to intervene
in this action (since none of them had previously filed complaints) and to serve as lead
plaintiff/lead counsel. All three new competitors claim losses that ranged from slightly to
significantly greater than DeKalb’s losses.

       Nonetheless, the Court appoints DeKalb as lead plaintiff and Faruqi and Faruqi as sole lead
counsel for the class.

        The PSLRA requires courts to appoint as lead plaintiff “the member or members of the
purported plaintiff class that the court determines to be the most capable of adequately representing
the interests of class members…” 15 U.S.C. § 78u-4(a)(3)(B)(i). The statute sets out a
comprehensive scheme for moving for lead plaintiff status, which calls for the publication of notice
to all putative class members (triggered by the filing of the first complaint against the defendant)
and requires anyone who seeks lead plaintiff status to come forward within sixty days and seek
court approval to serve as lead plaintiff. 15 U.S.C. § 78u-5(a)(3)(A)(i)(II). The PSLRA “does not
contemplate any sort of lead-plaintiff proceedings beyond the very earliest stages of the litigation.”
In re Portal Software, Inc. Sec. Litig., No. C-03-5138 VRW, 2005 WL 8179740, at *3 (N.D. Cal.
Mar. 9, 2005). It is, therefore, left to the discretion of the district court faced with the need to
replace a class plaintiff whether to prioritize applicants who moved within the initial sixty day
period over those who did not – or, indeed, whether to consider the motions of those who did not
move initially at all.

       In this district, on the rare occasions when this issue has arisen, there appears to be a
preference for allowing only those who had originally applied to be considered. See In re SLM
Corp. Sec. Litig., 258 F.R.D. 112, 114 & n.2 (S.D.N.Y. 2009); In re NYSE Specialists Sec. Litig.,
240 F.R.D. 128, 142-43 (S.D.N.Y. 2007).

        Those Southern District cases were recently deemed persuasive in In re Tezos Sec. Litig.,
No. 17-cv-06779-RS, 2019 WL 2183448, at *3 (N.D. Cal. Apr. 8, 2019). There, the lead plaintiff
withdrew and sought to substitute a selected individual who had not initially moved for lead
plaintiff status as the new lead plaintiff. The court rejected this maneuver. It concluded that timely
applicants should be considered “before moving beyond the noticed pool,” and appointed as the
new lead plaintiff the party who had come in second in the original round of lead plaintiff motions.
The court also relied on Zhu v. UCBH Holdings, Inc., 682 F. Supp. 2d 1049, 1053 (N.D. Cal.
2010), in which the court had concluded that the plain language of the PSLRA actually precluded


1
    Originally five potential named plaintiffs moved for lead plaintiff status; one withdrew its motion prior to decision
     and a second was summarily denied because the potential lead plaintiff’s holdings were substantially less than
     the holdings of the other three movants.
      Case 1:18-cv-12089-CM-GWG Document 193 Filed 12/07/20 Page 3 of 3




consideration of a financial loss asserted in any pleading that was first filed after “the sixty day
window has closed.”

        DeKalb is the only current applicant that filed a motion for lead plaintiff status within the
sixty-day statutory window. Moreover, DeKalb was found to have satisfied all of the prerequisites
for appointment as lead plaintiff at that time; it was denied the appointment only because its
claimed loss was less than that of BRS. As DeKalb has reapplied to serve as lead plaintiff, the
Court sees no need to look further afield. “A motion filed after the sixty-day period by a person
who has not filed a complaint…is untimely, and may not, except perhaps in rare circumstances,
be considered by a court.” In re MicroStrategy Inc. Sec. Litig., 110 F. Supp. 2d 427, 433 (E.D. Va.
2000). No “rare circumstances” are present here.

       Moreover, as was the case in In re MicroStrategy, none of the three new applicants has
offered any explanation – let alone a satisfactory explanation – for why it did not make a timely
application to be lead plaintiff. That was one reason why the Virginia court in In Re MicroStrategy
favored the applicant who had timely applied for lead plaintiff status over a latecomer applicant
who claimed a larger loss.

       Because I choose to grant the application of the one and only contender that initially and
timely sought lead plaintiff status, it is not necessary to address the other arguments propounded
– principally by DeKalb – for why particular latecomers might otherwise be disqualified from
serving. Nor is it necessary to do anything except summarily deny as moot the motion by the
General Retirement System of Detroit to strike statements in DeKalb’s reply brief that bear solely
on Detroit’s qualifications to serve as lead plaintiff – statements that played no role in this decision.

       The motion by DeKalb to be appointed as lead plaintiff is granted. DeKalb’s motion to
have Faruqi and Faruqi appointed as lead class counsel is granted, on the condition that the Faruqi
firm and none other serve as lead counsel and perform all services for which recompense may
some day be sought.

        This constitutes the decision and order of the Court. It is a written decision.

        The clerk is directed to close the motions at Docket Numbers 154, 157, 159, 165, and 185.


Dated: December 7, 2020



                                                        ___________________________________
                                                                    Chief Judge


BY ECF TO ALL COUNSEL
